Title: Thomas Jefferson to Benjamin Henry Latrobe, 12 June 1817
From: Jefferson, Thomas
To: Latrobe, Benjamin Henry


          
            
              Dear Sir
              Monticello
June 12. 17.
            
            This letter is that of a friendly beggar. I will explain to you the case & then it’s object. we are commencing here the establishment of a College, and instead of building a magnificent house which would exhaust all our funds, we propose to lay off a square of or rather 3. sides of a square about 7. or 800.f. wide, leaving it open at one end to be extended indefinitely. on the closed end, and on the two sides we propose to arrange separate pavilions for each professor & his school. each Pavilion is to have a school-room below, and 2. rooms for the Professor above; and between pavilion & pavilion a range of Dormitories for the students, one story high, giving to each a room 10 f. wide & 14.f. deep. the Pavilions about 36.f. wide in front, & 24.f. in depth. this sketch will give you an idea of the general plan.
            
              
            
            
            the whole of the pavilions and dormitories to be united by a colonnade in front, of the height of the lower story of the pavilions & about 8.f. wide under which they may go dry from school to school. the top of the dormitories to be flat as was that of the offices of the President’s house at Washington. now what we wish is that these pavilions, as they will shew themselves above the Dormitories, should be models of taste and correct architecture, and of a variety of appearance, no two alike, so as to serve as specimens of the orders for the architectural lectures. and we come to you in eleemosinary form, to take up your pencil, and sketch for us some general outlines of designs no matter how loose, and rough, without the trouble of referring to scale or rule; for we want nothing but the general idea of the external, as the internal must be arranged in detail according to local convenience. a few sketches, such as shall take you not more than a minute apiece, mere expressions of a first trait of imagination, will greatly oblige us. the Visitors of the College are President Monroe, mr Madison, 3 others whom you do not know, and myself. but we have to struggle with beggarly funds, and the want of professors capable of fulfilling our views. these however may perhaps come in time, for all Europe seems to be breaking up. in the mean time help us to provide snug and handsome lodges for them, and you will greatly oblige one who entertains for you sentiments of great esteem & respect
            Th: Jefferson
          
          
            P.S. my dial captivates every body foreign as well as home-bred, as a handsome object & accurate measurer of time.
          
        